DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 2015/0224793) in view of Yamazaki et al.(US 2017/0361532) and/or Kobayashi (US 2016/0214317). 
Regarding claim 1, Tsuchiya teaches a liquid ejection device (100 fig.1) that ejects an ultraviolet-curable liquid (paragraphs 0005-0007), which is a liquid that cures according to an ultraviolet (104L, 104R in figs.2, 29E, 29D), the liquid ejection device comprising: 

a scanning driver (controller of the carriage 102 fig.1, paragraph 0069,0161) that causes the ejection head (105) to perform a main scan of ejecting the liquid while moving in a main scanning direction (carriage 102 which includes head 105 is controlled to move along bar 101 fig.1, main scanning direction, during printing operations) which is preset; 
an ultraviolet generator (104L, 104R in figs.2,29E,29D) that generates the ultraviolet; and 
a light source driver (28 figs.3, fig.31 also teaches driver 313) that causes the ultraviolet generator to generate the ultraviolet; wherein 
when the ejection head (105) performs the main scan, 
the ultraviolet generator (104L, 104R in figs.2,29E,29D) irradiates the ultraviolet while moving in the main scanning direction together with the ejection head (carriage 102 which carries ejection head 105 and ultraviolet generator 104 moves along bar 101 fig.1, main scanning direction, during printing operations); 
the plurality of nozzles (nozzles of printhead 105 in figs.2,29E,29D) in the nozzle row are arranged so that positions in a sub scanning direction, which is a direction orthogonal to the main scanning direction, are different from each other (figs.2,29E,29D); 
the ultraviolet generator (104L, 104R in figs.2,29E,29D) includes a plurality of UV LED elements (1 in figs.2,6,29) which are LED elements for generating the ultraviolet, 

the light source driver drives the plurality of UV LED elements such that an illuminance of the ultraviolet at an end portion in the sub scanning direction is larger than an illuminance at a central portion in the light emitting range (the output range of the end portion of ultraviolet generators 104L and 104R in figs. 29E,29D in the sub scanning direction is “1” to “200” which is larger than the output range of the central portion “1” to “100”. Paragraphs 0157, figs.29E, 29D. See also figs.31,7A,9A,13A,22A);
 the light emitting range of the ultraviolet by the ultraviolet generator (104L, 104R in figs.2,29E,29D) in the sub scanning direction is substantially the same as the range of the nozzle row in the sub scanning direction (see the uv generator 104L, 104R and nozzle rows of printhead 105 in figs.29E,29D in the sub scanning direction are substantially the same).
Tsuchiya substantially teaches the claimed invention including the liquid ejection device (100 figs.1,2,29). Tsuchiya do not explicitly teaches wherein the liquid ejection device is used as a shaping apparatus that is configured to shape a shaped object which is three-dimensional, the ejection head is configured to eject the ultraviolet-curable liquid to be used for shaping of the shaped object.
However, Yamazaki et al teaches a liquid ejection device (figs.1,4,) that is used as a shaping apparatus that is configured to shape a shaped object which is three-dimensional (figs.4,5), and the ejection head (12) that is configured to eject the 
Similarly, Kobayashi teaches a liquid ejection device (figs.1,8,) that is used as a shaping apparatus that that is configured to shape a shaped object which is three-dimensional (figs.4,5,7,9), and the ejection head (10) that is configured to eject the ultraviolet-curable liquid to be used for shaping of the shaped object (figs.1,4,5,7-9, paragraphs 0043-0049). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use the liquid ejection device of Tsuchiya in such a manner to shape a shaped object based on the teachings of Yamazaki et al and/or Kobayashi in order to provide liquid ejection device that is capable of printing a three dimensional objects.

Regarding claim 2, Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches wherein the light source driver drives the plurality of UV LED elements such that the illuminance of the ultraviolet at the end portion in the sub scanning direction is 1.5 to 2 times the illuminance at the central portion (the output range of the end portion of ultraviolet generators 104L and 104R in figs. 29E,29D in the sub scanning direction is “1” to “200” which is 1.5 to 2 times larger than the output range of the central portion “1” to “100”. Paragraphs 0157, figs.29E,29D. See also figs.31,7A,9A,13A,22A). 

Regarding claim 5, Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches wherein the scanning driver further causes the ejection head to perform a sub scan of moving in the sub scanning direction relative to the shaped object being shaped (the ejection head 12 is configured to scan in X and Y direction figs.1,2, paragraph 0052 of Yamazaki et al; the ejection head 10 is configured to scan in X and Y direction figs.1,8, paragraph 0048 of Kobayashi); 
the liquid ejection device forms the shaped object by forming a plurality of layers formed of the ultraviolet-curable liquid in an overlapping manner, and forms each of the layers with a multi-pass method of performing the main scan plural times to the same position (see the layers of the printed 3D objects in figs.7,10,12,13 of Yamazaki et al; see the layers of the printed 3D objects in figs.4,5-7,9 of Kobayashi); and
 Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches the sub scan to be performed between at least a part of the main scans among a plurality of the main scans performed while forming one layer (figs.1,2, paragraph 0052 of Yamazaki et al; figs.1,8, paragraph 0048 of Kobayashi).
Tsuchiya as modified by Yamazaki et al and/or Kobayashi does not explicitly teaches wherein the scanning driver causes the ejection head to perform the sub scan of having a movement amount in the sub scanning direction to less than or equal to 1/30 of a length of the nozzle row in the sub scanning direction.
However, given Yamazaki et al and/or Kobayashi teaches moving the printhead both in scanning and sub scanning directions based on the 3D print data,   
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to move the head in the sub 

Regarding claim 7, Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches wherein 
a position in the sub scanning direction of the nozzle on one-end side of the nozzle row is as a one-end side nozzle position (one-end side for instance the upper side  of nozzle rows of printhead 105 in figs. 2,29E,29D of Tsuchiya), 
a position in the sub scanning direction of the nozzle on the other-end side of the nozzle row is as an other-end side nozzle position (other-end side for instance the bottom side  of nozzle rows of printhead 105 in figs. 2,29E,29D of Tsuchiya), 
an UV LED element at an extreme end on one side in the sub scanning direction of the plurality of UV LED elements in the ultraviolet generator is as a one-side LED (one side for instance the upper side of 104L, 104R in figs. 2,29E,29D of Tsuchiya), and 
an UV LED element at an extreme end on the other end in the sub scanning direction is as an other-side LED (other side for instance the bottom side of 104L, 104R in figs. 2,29E,29D), wherein the one-end side nozzle position is the same position as the position in the sub scanning direction of any portion of the one-side LED, and the other-end side nozzle position is the same position as the position in the sub scanning direction of any portion of the other-side LED (figs. 2,29E,29D,22A,). 

Regarding claim 8, Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches wherein a position of a light emitting center of the one-side LED in the sub scanning direction is aligned with the one-end side nozzle position (figs.9A,10A, 13A,23A of Tsuchiya); and a position of a light emitting center of the other-side LED in the sub scanning direction is aligned with the other-end side nozzle position (figs.7A,22,23A of Tsuchiya). 

Regarding claim 9, Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches wherein in the ultraviolet generator, the plurality of UV LED elements are arranged in an array form in a column direction parallel to the sub scanning direction and a row direction parallel to the main scanning direction; and the plurality of UV LED elements arranged in the row direction with the positions aligned in the column direction are defined as a row of the UV LED elements, the light source driver drives the plurality of UV LED elements such that an illuminance of the UV LED element included in the row at an end in the column direction is larger than an illuminance of the UV LED element included in the row at a central portion in the column direction (the output range/illuminance of the end portion of ultraviolet generators 104L and 104R in figs. 29E,29D in the sub scanning direction is larger than the output range of the central portion. Paragraphs 0157, figs.29E, 29D. See also figs.31, 7A, 9A, 13A, 22A of Tsuchiya). 

Regarding claim 10, Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches wherein when number of UV LED elements per unit length in the sub 

Regarding claim 11, Tsuchiya as modified by Yamazaki et al and/or Kobayashi further teaches a liquid ejection method for ejecting an ultraviolet-curable liquid (100 fig.1, paragraphs 0005-0007 of Tsuchiya), which is a liquid that cures according to an ultraviolet, the liquid ejection method comprising: 
causing an ejection head (105 in figs.2,29E,29D), that ejects the ultraviolet-curable liquid from a nozzle row in which a plurality of nozzles are arranged, to perform a main scan of ejecting the liquid while moving in a main scanning direction which is preset (carriage 102 which includes head 105 is controlled to move along bar 101 fig.1, main scanning direction, during printing operations); 
causing an ultraviolet generator (104L, 104R in figs.2,29E,29D) to generate the ultraviolet; and 
causing the ultraviolet generator to irradiate the ultraviolet while moving in the main scanning direction together with the ejection head, when causing the ejection head to perform the main scan (carriage 102 which carries ejection head 105 and ultraviolet generator 104 moves along bar 101 fig.1, main scanning direction, during printing operations); 

the ultraviolet generator (104L, 104R in figs.2,29E,29D) includes a plurality of UV LED elements (1 in figs.2,6,29) which are LED elements for generating the ultraviolet, 
the plurality of UV LED elements in the ultraviolet generator (104L, 104R in figs.2,29E,29D) are arranged such that a light emitting range of the ultraviolet by the ultraviolet generator overlaps a range of the nozzle row (nozzle row of printhead 105 in figs.2,29E,29D) in the sub scanning direction; and 
the plurality of UV LED elements are driven such that an illuminance of the ultraviolet at an end portion in the sub scanning direction is larger than an illuminance at a central portion in the light emitting range (the output range of the end portion of ultraviolet generators 104L and 104R in figs. 29E,29D in the sub scanning direction is “1” to “200” which is larger than the output range of the central portion “1” to “100”. Paragraphs 0157, figs.29E,29D. See also figs.31,7A,9A,13A,22A),
wherein the liquid ejection method is a shaping method that shapes a shaped7Customer No.: 31561 Docket No.: 88211-US-988Application No.: 16/413,618object which is three-dimensional (wherein the ejection method of the ejection device figs.1,4 of Yamazaki et al; the ejection method of ejection device figs.1,8 of Kobayashi as applied the ejection device 100 fig.1 of Tsuchiya as applied in claim 1 above), 

the light emitting range of the ultraviolet by the ultraviolet generator in the sub scanning direction is substantially the same as the range of the nozzle row in the sub scanning direction (see the uv generator 104L, 104R and nozzle rows of printhead 105 in figs.29E,29D in the sub scanning direction are substantially the same).

Response to Arguments
5.	Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
motivation to use the liquid ejection device of Tsuchiya as the claimed shaping device (3D printing device) based on the teachings of Yamazaki et al and/or Kobayashi for instance can be to provide liquid ejection device that is capable of printing a three dimensional objects.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853